Citation Nr: 1338270	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran has active service in the United States Army from October 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  


FINDING OF FACT

The Veteran experiences ischemic heart disease that is manifested, at its greatest severity, by an estimated workload of 4 METs resulting in dyspnea and bilateral leg pain; left ventricular dysfunction does not have an ejection fraction of less than 30 and chronic congestive heart failure has not been assessed.


CONCLUSION OF LAW

The criteria for a 60 percent rating for ischemic heart disease, but not more than 60 percent, have been met, at this time.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1; 38 C.F.R. 3.321(a); 38 C.F.R. § 3.321 (b)(1); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.
The Veteran was initially awarded service connection for ischemic heart disease in November 2010.  At that time, a 10 percent evaluation was established.  The Veteran filed a timely notice of disagreement (NOD) with the assigned rating contending, essentially, that his condition is of greater severity than what is contemplated by the current evaluation.  Specifically, the Veteran alleged that the RO improperly interpreted his MET score, which the RO deemed invalid due to bilateral leg pain and dyspnea.  
The Veteran had a VA examination in March 2010.  In the associated report, the Veteran was diagnosed with ischemic heart disease.  The Veteran had a stress test performed in which the METs workload was estimated at 4.  The examiner stated that the exercise test was contraindicated due to bilateral leg pain and dyspnea.  The examiner reported that the Veteran was unable to walk faster than 3-4 miles per hour and unable to walk up more than one flight of stairs.  The Veteran had dyspnea and fatigue with mild exertion.  The Veteran's ejection fraction was 55 percent.  A chest x-ray was normal. The examiner also noted that the Veteran previously had an abnormal stress test in 2000 and subsequently had a cardiac cathertization which demonstrated coronary artery disease (CAD) and had no intervention.  The examiner also stated that the Veteran has chronic obstructive pulmonary disease (COPD).  The Veteran reported to the examiner that he had a history of smoking but quit in December 2009. The examiner noted that the Veteran took several medications to treat his heart conditions and other ailments.  

The Veteran had an additional VA examination in August 2011.  In this report, the examiner noted that the Veteran had CAD that required medication.  The examiner noted that the Veteran's estimated METs was 3-5 based on the Veteran's reported symptoms.  The examiner noted that the Veteran is service-connected for CAD and ischemic heart disease. The examiner noted that Left Ventricular Ejection Fraction (LVEF) is normal in the Veteran's most recent echocardiogram (ECHO) and stress test.  Additionally, the examiner reported that the Veteran had a nuclear stress test as he is unable to exercise due to COPD and back/leg/knee pain.  LVEF reflected cardiac functional status rather than the estimated METs due to the co-morbid conditions.  The examiner then stated that mild concentric Left Ventricular Hypertrophy (LVH) was demonstrated in the echocardiogram as a result of hypertension and not from CAD or ischemic heart disease.

Regarding entitlement to a higher rating for ischemic heart disease, the Board notes that the Veteran is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005, (2013), which pertains specifically to arteriosclerotic heart disease. 
Under this rating criteria, the existing 10% rating is warranted when the Veteran is capable of a "[w]orkload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required."  Id.

A higher 30% rating is warranted when "[w]orkload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-Ray. Id.

A rating of 60% is warranted when "[m]ore than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent."  Id.

A rating of 100% is warranted when "[c]hronic congestive heart failure, or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent."  Id.

For VA compensation purposes an examiner is to evaluate core pulmonae which is a form of secondary heart disease, as part of the pulmonary condition.  See id., Note (1).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs can not be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. See id., Note (2).
While the Board notes that the Veteran was estimated to have a workload between 3 and 5 METs in the August 2011 VA examination, the March 2010 finding of an estimated workload of 4 METs, which is consistent with this range, provides a more precise estimation of the service-connected disability picture, in light of the Veteran's statements.  In comparing the results of both examinations, the Board can conclude that the best approximation of the METs workload is 4 at this time.  This was an estimated workload, as the Veteran's physical condition was too impaired to engage in actual cardiac testing.  The Veteran exhibited bilateral leg pain and dyspnea.  Such a finding meets the criteria for a 60 percent evaluation, and the disability rating will be increased to that level. 

Regarding an entitlement to a rating in excess of 60 percent, the Veteran has not demonstrated a workload of 3 METs or less, with the March 2010 VA examination finding of 4 METs being the most precise and most severe.  Additionally, nowhere in the record is it demonstrated that chronic congestive heart failure is present, and the left ventricular dysfunction does not have an ejection fraction of less than 30 percent.  		
Accordingly, the 60 percent rating most accurately represents the service-connected cardiac disability picture.  The Veteran contends that the VA examinations were inadequate as his MET score was not directly ascertained by a test, but were estimated by the examiner (which appears to have been needed in this case).  However, as noted above, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs can not be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. See id., Note (2).  The Veteran exhibited dyspnea and bilateral leg pain, thus the examiner could properly estimate the Veteran's METs.  The Board finds that these examinations were conducted properly; and there is no issue with respect to the obtained findings. 

This finding does not suggest that a 60% evaluation will always be warranted in this case.  In light of the August 2011 VA examination, additional testing may indicate a reduction of this evaluation may be warranted in the future.  However, at this time, based on this evidence, the Board finds that in giving the Veteran the benefit of the doubt a 60 percent evaluation is warranted at this time (but clearly not greater). 

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 60 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in August 2009 and May 2010, regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for ischemic heart disease.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's cardiac condition, and furthermore, the Veteran has been afforded two comprehensive VA cardiac examinations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2013).





ORDER

A 60 percent initial disability evaluation for service-connected ischemic heart disease is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits. 




____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


